Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 17, 20, and 28 have been canceled.
Claims 18, 19, 21 - 27, and 29 – 34 remain active in this Application.

Response to Arguments
Applicant’s arguments, see remarks, filed 09 December 2021, with respect to claims 18, 19, 21 – 27, and 29 – 34, have been fully considered and are persuasive.  The last known rejection has been withdrawn. 

Allowable Subject Matter
Claims 18, 19, 21 – 27, and 29 – 34 are allowed in view of the amendments and arguments filed 09 December 2021. The following is a statement of reasons supporting the allowable subject matter.

In the context of comprehensive communication among users in an autonomous driving system including a plurality of vehicles, the prior art of record fail to teach, as argued, determining information concerning a state of the autonomous system based on information concerning at least a second state transition in the system; saving, by a data processing system, the information concerning the state in at least one block chain; wirelessly receiving, by the first motor vehicle from the data processing system via a wireless communication link, information concerning the at least one second state transition in the autonomous driving system from at least one block chain; and wirelessly transmitting, via a transmitter, at least part of the information concerning the state from the at least one block chain to at least one of the plurality of motor vehicle of the autonomous driving system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663